UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1693



WILLIAM H. BRAMBLE, SR.,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, JR., Secretary of the Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-3086-CCB)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William H. Bramble, Sr., Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, George Levi Russell, III, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion for reconsideration.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.       See

Bramble v. West, No. CA-97-3086-CCB (D. Md. Apr. 12, 1999).     We

deny Appellant’s various motions for general relief.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2